ALLOWABILITY NOTICE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
Claims 1, 3-5, 26, 27 and 29-35 are pending as amended on 10/23/2020. 

Reasons for Allowance
Claims 1, 3-5, 26, 27 and 29-35 are allowed. 
The following is an examiner’s statement of reasons for allowance: Claims 5 and 32-35 were previously indicated as being free of prior art for reasons set forth in the action mailed 3/30/2020, paragraphs 39-41. 
With regard to the remaining claims (including independent claims 1 and 27), Hassouna, as set forth in the action mailed 8/25/2020, is considered to be the closest prior art. Applicant has amended the independent claims to recite specific cyclic monomers. The presently recited group of monomers no longer includes lactone, and therefore the previously set forth rejection over Hassouna in view of Tonhauser and Hu has been overcome; Hu was cited to establish the obviousness of modifying Hassouna to include a lactone monomer. The search and examination has been extended to the remaining species of monomers. The examiner is unaware of prior art which discloses or suggests a process as presently recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RACHEL KAHN/Primary Examiner, Art Unit 1766